DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1 and 3–18 is/are pending.
Claim(s) 1, 3–6, and 18 is/are being treated on their merits.
Claim(s) 7–17 is/are withdrawn from consideration.
Claim(s) 2 is/are canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claim(s) 7–17 directed to an invention non-elected with traverse in the reply filed on 21 June 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Drawings
The drawings were received on 24 September 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 1.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1, 3–6, and 18 is/are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Chae et al. (KR 2014-0070207 A, hereinafter Chae) discloses a lithium secondary battery (FIG. 3, [0065]) comprising a positive electrode (30); a negative electrode (20); an electrolyte (see electrolyte solution, [0067]); and a separator (10) comprising a separator substrate (1) and a binder-free ceramic layer (2) formed on one surface or both surfaces of the separator substrate (1, [0075]).
Chae does not disclose, teach, or suggest the following distinguishing feature(s):
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi (US 2010/0330410 A1) discloses a lithium secondary battery (FIG. 1, [0052]) comprising a positive electrode (1); a negative electrode (2); an electrolyte (see electrolyte solution, [0057]); and a separator (13, 14) comprising a separator substrate (14) and a binder-free ceramic layer (13) formed on one surface or both surfaces of the separator substrate (14, [0052]).

This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claim(s) 7–17 directed to an invention non-elected with traverse in the reply filed on 21 June 2021.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm'r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.